Case 20-12841-MFW Doc 945 Filed 06/17/21 Page1lof5 DP"

United States Bankruptcy Court
F ie E D For The District of Delaware

ug 7 AM 9:20
2021 JUN The Honorable Mary F. Walrath

CLERK, cag:
LS. BANKRUPTCY COUR

AT ne HEL AAR!
eBiSTRICT OF Veh

In re: Case No. 20-12841 (MFW)

YOUFIT HEALTH CLUBS, LLC, et al., Chapter 11

YOUFIT HEALTH CLUBS, LLC has filed a motion [Docket No. 929] (the “Dismissal
Motion”) seeking relief from debt. Preston’s Genuine Enterprises LLC, DBA Fish
Window Cleaning of Tallahassee wishes to file a “Timely Objection” to the
“Dismissal Motion” granting YOUFIT HEALTH CLUBS, LLC relief from any and all
debt. Proof of Claim No. ECN-151 was filed with the United States Bankruptcy
Court — District of Delaware on February 8°" 2021. The claim was filed in good
faith asking for payment for prior services (window cleaning services) rendered to
YOUFIT HEALTH CLUBS, LLC. Preston’s Genuine Enterprises LLC, DBA Fish Window
Cleaning of Tallahassee is a small family owned business employing many persons
who would be challenged to find other employment locally. Preston’s Genuine
Enterprises LLC, DBA Fish Window Cleaning of Tallahassee will suffer undue
financial hardship if the Bankruptcy Courts of the United States allow YOU FIT
HEALTH CLUBS, LLC the “Dismissal Motion” and relief from their acquired debt.

Heather Shaffer-Sather
Creek —2 heft. Sache
Office Manager

Fish Window Cleaning of Tallahassee

:Attached Copies of Unpaid Invoices
Case 20-12841-MFW Doc 945 Filed 06/17/21 Page2of5

 
 

      

i ; ere
90LLOc0e O11 ws

| 90hvOzOe:O7F POE NOM N como wey OL NO XE PH
- BP Ge JE}O |.
: 8rZ i nial a 00.) ) ape ueao |
OO'eE JBVOWNS “SAWILI PUE SHS ) 92 APISINS Pule apiSu SMOPLIAL UBS] - MOjEG SS -LNIWINO| |
yORZ JoRUOD :
PSS ee “iotleg? aii anra We — fax oS °

       

Woo BuueepmopUIMUsy MMM 38 gem au) UO SN TISIA

SABP Oi UluliMy RaWAe ee a cel 62¢ (oS)

“MONBULO}U] PIED pps INGA YM

 
 
 

 

 

INO pBwWO? aseayd sasadind AurIes 104 MRD UpaID CEEL-GZE (OG): LLEZE Ta ‘Bosseyeyey
BUAIAS }O Bw) IE ¥OAUD / Used pled GZEL-GZE (OSR) id G6OFL OG "O'd
POXI9UD 3g ISNA MOoleg SoxOg ay] Jo BUCO SLB) B5uIS
eee paeiedo DUE paUMO AnuepLiadapLy
poe acerca een $ and luncdiy SAyPUNSY Beig , DauNsu AYN , |BRuSpisay / ;eOueLWED
EZOB-PS! (LEGHIeD OLUO}Y LLLE-L Pe (OGB8) 391NO

EOECE A aasseypye
OOIUDIY ULION ZEPZ

BOSSPYEYE] - FOULOW -BasseyeyeL WAN,

 

JOQLUNAY B101S

 

Jaquinyy JOpUua/\

 

ORCL] IT 31v0 AdOD ADISAO - ADIOANI arely -6E0E ‘MAB SOIOANI
Case 20-12841-MFW Doc 945 Filed 06/17/21 Page 3of5

 

     

 
  

 

 

 

 

 

 

 

| mm SOIOANT SHE HOT ARE SV = ‘ysia| “ap
ssveteom UNI 2" cow fic BOY
| 62600202 ON SPOL 482M N ceynoy wey | OFF 8INOH XE Pema |
sr'se Je10 : |
erz xe] SBJES OO, } Jaye vee |

o0'sé je}oWgnS “SALLIE PUL SHIIS ULSQ APIS Pue apisul SmopulM UeAaID - mOjag 48g -{NAWGINOS’

| YOeZ jcabeicabaied fh 00'S - punag Sues mMOpUiAA

:) PR BIL) ST Pwnwl yf Quid) - al y tuag) Ag porouddyyparsodsul ACS OAS

 

Woo GBUIUBSMOPUIMUSY' MMM 12 Gam au] UO SN SIA

SABD GL VILA USWAR INUSLY BSEBIG a GZEl- 62¢ (oSg)

“UONRUNOILT PIB YpoIs InDA UHM Goo

.nd JaRWOO aseard ‘sasodind Aunass 404 Puen Wald | Cere-6Ze (OSs) if LLEZe TA ‘eesseyeye,
adas JO au 12 yOBYD / USED pied L | 62ZE/-6ZEe (OSB) jd G60rL X08 'O'd
pax .9Y4D og ISN Mojag Saxog ey} yo aug ,/ BAG} GUIS

payesadg nue paumg Aquapuaedapuy
SABUINSA eai4 , Daunsuy Ang , |eNuapisay / [elosauLWED

5 “g ang junowiy
EZOG6-PS2 (199) ND fc" “MIO LELL- LPS (0G8):221H0 |

 

 

OLZE ah BaSSeyele yl
BOIUO] YLON ZEPz

| BASSBYRIL] - FOIUOY -BasseyeyeL WANA
JSqUUN as0IS
JSCUWIAN sOpua,

AdOD 3dIssO ~ SDIOANI @S80bv -6E0E ‘MASON ADIOANI

 

 

 

 
Case 20-12841-MFW Doc 945 Filed 06/17/21 Page4of5

 

 

Drewes

cnowcoco7 ONY ae

 

 

 

 

 

     

 

 

 

 

 

 

 

 

f a - ae Nm ee ee .
| eT cece LPOL 8®M_N Zeyn0y uiey OLb ‘INOY py XT pam
‘| grGe [e}OL
| arzZ XB SBJES OO) | Jae uBays
i; oOo;e jB}OIQNS “SSUIEd PUP SjI1F UES! “@p|s{NO PUe Apisu: smOpUM URAID - MOJag Bag Lnawainoa
¢ a
i 9B? ‘JOB]UO fon P |
___. i 2 1HOD ; iB if eee enn A BES - PUNDI BuIUERID MOpUINA |
ae oy i “(Jued) ee (UBS) io ponouddyipaoadsu SAAD: day: DAS
Woo Bulueajmopulmysy- MMM Je Gam SY} UO SN YSIA
if
SABD OL LWA, 1UawAeY WWay sea] (ff on 6 ¢ ( Q)
“HOHEUUOJUL PARD UPB INOA YUM aaijjo S cel c 0S
210 JQLIUOS aseayd “sasodind Aunsas Jo4 puBD Upai} [| Cer2-62F (OSs) (4 LLEZE 1d ‘Bosseyeyey
BSINAS JO AU] IE YBYD / USED preg [| SZEL-6zZE (OG8) id S60Fi xOD 'O'”
PaxI9Y49 ag ISNW Mo|eg saxog au3 30 aC 826) S9UIS
“ae WAKilny payeiadQ pue paumo Anuapuadapuy
“SEA sSy ° SS]EUNS| e014 , painsuy Ayng , jeQuapisay feuauWOD

{ EZOB-PG2 (Leg) aD * awoH LLLL-L PS (OSB}-ADYIO
|

coe qd sesseyeye |
. BOIUVOW YON ZErz
BaSSeye||e] - BOsUOyy -a9sseyeyey yn,
JOQGWINNY 8107
“aquIny sopua,,

St] ot hos AdOO 3d1540 - SDIOANI SrEOr -6£0E “MSGWNN SZOIOANI

 

|
|
|
Case 20-12841-MFW Doc 945 Filed 06/17/21 Page5of5

 

HOLE TERIOR AR NATEBA tilly) «=| ZED wEoRetose

Hh

\OBb1l ALL” Wop Burwyion
Aso\ A Cas.

 

pores Gel leper TE ioe (elma Reb Wiha lel ase

Yeo N Fass FR |W Lew & &
APOMVPQ_ FS AWBASACL ‘e&
AWS) FR AIAWE SIS PAW) ees
Oe atl coo Shoh RISES JA PPS YY\\ OL
il

 

Ea SbLonl KOSS, “TY A
Soyer SPN MEL

eC ee

 
